Citation Nr: 0938401	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung disease, 
claimed as the result of asbestos exposure.

2.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents (CVAs), claimed as the 
result of asbestos exposure, and including as secondary to 
lung disease.

3.  Entitlement to service connection for a brain tumor, 
claimed as the result of asbestos exposure, and including as 
secondary to lung disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In August 2005, the 
Veteran testified at a Board hearing before the undersigned.  
In March 2006, the Board remanded this case.  In April 2008, 
the Board denied the issues on appeal.  

The Veteran appealed the Board's April 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Prior to that time, he had changed his representative to the 
private attorney listed on the front page of this Remand.  
Pursuant to a Joint Motion for Remand (JMR), the Court, in a 
May 2009 Order, vacated the Board's April 2008 decision as to 
the issues listed on the front page of this decision and 
remanded the matter to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

Pursuant to the Board's prior remand, in order to 
definitively determine if the Veteran had an asbestos-related 
lung disease, the Board requested that the Veteran be 
afforded a VA examination.  This examination was conducted in 
April 2007, and included a review of the claims file.  A 
physical examination was performed and chest x-rays were 
taken.  The lung x-rays showed that the lung fields were 
clear of acute infiltrate.  The examiner noted that pulmonary 
function testing revealed severe obstructive airway disease.  
The examiner concluded that the Veteran had chronic 
obstructive pulmonary disease (COPD) of unknown etiology.  
The examiner stated that there was no current or past 
evidence of asbestosis.  The current and previous x-rays were 
negative for pleural effusion or calcification which would 
suggest a diagnosis of asbestosis.  Of record at the time of 
this examination was a February 2006 report concerning a July 
2003 private computerized tomography (CT) of the chest which 
showed that the Veteran had parenchymal findings which were 
compatible with interstitial fibrosis.  The distribution and 
appearance were compatible with asbestos-related interstitial 
fibrosis.  It was noted that the lack of conventional images 
limited comprehensive evaluation for pleural disease.  The 
examiner did not specifically refer to this February 2006 
report, reflecting the July 2003 CT.

In the JMR, it was indicated that there was no other CT which 
contradicted the July 2003 CT and it was unclear if the April 
2007 examiner reviewed and considered this report.  Thus, the 
adequacy of the report was questioned.  In light of the JMR, 
the Board finds that the Veteran should be afforded another 
VA examination to include the performance of a CT in 
conjunction with that examination.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination.  The examiner should review 
the claims folder prior to examination.  
The Veteran should be afforded a CT of 
the chest.  Any other indicated tests, 
including X-rays, should be accomplished.  

The examiner should be requested to 
answer the following inquires with 
comment on the July 2003 CT and the 
current CT:

a.  Is it at least as likely as not 
(i.e., a 50 percent likelihood or 
more) that the Veteran has a 
currently diagnosed asbestos-related 
respiratory disease?  If yes, then:

b.  Is it at least as likely as not 
that such asbestos-related 
respiratory disease is etiologically 
related to in-service asbestos 
exposure?  If yes, then:

c.  Is it as least as likely as not 
that such asbestos-related 
respiratory disease either caused or 
contributed to the development of 
the Veteran's cerebrovascular 
accidents?

and

d.  Is there medical evidence of 
record to support a finding of the 
existence of either a current or 
past brain tumor?  If yes, then is 
it at least as likely as not that 
the Veteran's asbestos-related 
respiratory disease either caused or 
contributed to the development of 
this tumor?

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

